UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Technology Leaders Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 96.65% (Cost $3,302,603) Application Software 4.93% Autodesk, Inc. 750 30,442 Cadence Design Systems, Inc. (I) 4,400 77,704 Intuit, Inc. (I) 1,253 65,569 Quest Software, Inc. (I) 2,400 38,016 Broadcasting & Cable TV 2.15% Comcast Corp. (Special Class A) (I) 1,679 46,542 DIRECTV Group, Inc. (The) (I) 3,316 45,860 Communications Equipment 11.05% Cisco Systems, Inc. (I) 4,550 84,493 Corning, Inc. (I) 6,650 161,928 Lucent Technologies, Inc. (I) 15,300 40,392 QUALCOMM, Inc. 2,108 101,100 Seagate Technology (Cayman Islands) (I) 3,310 86,325 Computer Hardware 11.45% Apple Computer, Inc. (I) 2,680 202,367 Dell, Inc. (I) 2,156 63,192 Hewlett-Packard Co. 1,300 40,534 International Business Machines Corp. 1,214 98,698 Palm, Inc. (I)(L) 2,200 86,856 Computer Storage & Peripherals 4.31% EMC Corp. (I) 3,750 50,250 SanDisk Corp. (I) 2,000 134,720 Data Processing & Outsourced Services 2.59% First Data Corp. 998 45,010 Fiserv, Inc. (I) 1,505 66,190 Distributors 0.56% Ingram Micro, Inc. (Class A) (I) 700 13,545 Tech Data Corp. (I) 250 10,307 Page 1 John Hancock Technology Leaders Securities owned by the Fund on January 31, 2006 (unaudited) Diversified Commercial Services 0.51% Accenture Ltd. (Class A) (Bermuda) 700 22,071 Electrical Components & Equipment 1.42% AU Optronics Corp., American Depositary Receipt (ADR) (Taiwan) 3,409 52,124 Vitesse Semiconductor Corp. (I) 3,350 8,710 Electronic Equipment Manufacturers 4.45% Garmin Ltd. (Cayman Islands) (L) 1,040 64,698 MEMC Electronic Materials, Inc. (I) 1,700 48,586 Sony Corp., (ADR) (Japan) 1,500 73,350 Symbol Technologies, Inc. 348 4,298 Electronic Manufacturing Services 0.75% Jabil Circuit, Inc. (I) 800 32,320 Home Entertainment Software 1.82% Electronic Arts, Inc. (I) 1,434 78,268 Integrated Telecommunication Services 5.31% BT Group Plc, (ADR) (United Kingdom) 800 29,400 China Mobile Ltd. (ADR) (Hong Kong) 3,236 79,606 Telefonos de Mexico S.A. de CV (ADR) (Mexico) 3,200 75,968 Verizon Communications, Inc. 1,350 42,741 Internet Retail 3.95% Amazon.com, Inc. (I) 1,650 73,953 eBay, Inc. (I) 1,548 66,719 IAC/ InterActiveCorp (I) 1,000 29,020 Internet Software & Services 6.90% Digital River, Inc. (I) 2,050 68,839 Google, Inc. (Class A) (I) 335 145,139 Yahoo!, Inc. (I) 2,390 82,073 Leisure Products 1.09% Expedia, Inc. (I) 1,800 46,836 Movies & Entertainment 3.15% Disney (Walt) Co. (The) 2,009 50,848 Pixar, Inc. (I) 1,456 84,128 Networking Equipment 0.29% Adaptec, Inc. (I) 2,250 12,240 Page 2 John Hancock Technology Leaders Securities owned by the Fund on January 31, 2006 (unaudited) Office Services & Supplies 1.83% Canon, Inc. (ADR) (Japan) 1,303 78,467 Semiconductor Equipment 7.23% Advanced Micro Devices, Inc. (I) 3,600 150,696 Applied Materials, Inc. 5,100 97,155 KLA-Tencor Corp. 1,200 62,376 Semiconductors 7.68% Analog Devices, Inc. 2,100 83,517 Maxim Integrated Products, Inc. 2,050 84,132 NVIDIA Corp. (I) 250 11,240 Texas Instruments, Inc. 2,610 76,290 Xilinx, Inc. 2,650 74,624 Systems Software 8.67% Adobe Systems, Inc. 3,214 127,660 Microsoft Corp. 4,468 125,774 SAP A.G., (ADR) (Germany) 1,232 63,288 Symantec Corp. (I) 3,022 55,544 Technology Distributors 1.07% CDW Corp. 820 45,920 Wireless Telecommunication Services 3.49% Nokia Corp., (ADR) (Finland) 5,246 96,421 Sprint Nextel Corp. 2,339 53,540 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 3.35% (Cost $143,720) Joint Repurchase Agreement 0.86% Investment in a joint repurchase agreement transaction with Morgan Stanley. - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 37 37,000 Shares Cash Equivalents 2.49% AIM Cash Investment Trust (T) 106,720 106,720 Total investments 100.00% Page 3 John Hancock Technology Leaders Footnotes to Schedule of Investments January 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $3,446,323. Gross unrealized appreciation and depreciation of investments aggregated $911,899 and $65,883, respectively, resulting in net unrealized appreciation of $846,016. Footnotes to Schedule of Investments - Page 1 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 91.02% $131,796,726 (Cost $103,083,892) Application Software 3.82% 5,532,767 Cadence Design Systems, Inc. (I)(L) 112,600 1,988,516 Epicor Software Corp. (I) 37,100 493,430 Hyperion Solutions Corp. (I) 22,200 763,902 Intuit, Inc. (I) 15,500 811,115 Mentor Graphics Corp. (I) 91,000 1,001,000 Quest Software, Inc. (I) 24,950 395,208 Synopsys, Inc. (I) 3,600 79,596 Asset Management & Custody Banks 5.55% 8,042,350 Bank of New York Co., Inc. (The) 85,000 2,703,850 Franklin Resources, Inc. 9,000 886,500 Northern Trust Corp. 10,000 522,100 State Street Corp. 65,000 3,929,900 Biotechnology 6.32% 9,151,251 Amgen, Inc. (I) 17,500 1,275,575 Genentech, Inc. (I) 14,550 1,250,136 Gilead Sciences, Inc. (I) 31,000 1,886,970 Medarex, Inc. (I) 85,000 1,188,300 Neurocrine Biosciences, Inc. (I) 33,000 2,005,410 OSI Pharmaceuticals, Inc. (I) 26,000 732,160 Regeneration Technologies, Inc. (I) 30,000 237,000 Telik, Inc. (I) 30,000 575,700 Communications Equipment 6.70% 9,698,246 Cisco Systems, Inc. (I) 205,450 3,815,206 Corning, Inc. (I) 26,150 636,752 Lucent Technologies, Inc. (I)(L) 157,800 416,592 Motorola, Inc. 66,509 1,510,419 Nortel Networks Corp. (Canada) (I)(L) 92,200 276,600 QUALCOMM, Inc. (L) 42,150 2,021,514 Tekelec (I)(L) 65,250 1,021,163 Computer Hardware 4.97% 7,194,309 Apple Computer, Inc. (I) 5,500 415,305 Hewlett-Packard Co. 52,715 1,643,654 Page 1 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2006 (unaudited) International Business Machines Corp. 52,045 4,231,258 Palm, Inc. (I)(L) 22,900 904,092 Computer Storage & Peripherals 1.03% 1,494,582 EMC Corp. (I) 111,536 1,494,582 Consumer Finance 2.12% 3,068,325 American Express Co. 58,500 3,068,325 Data Processing & Outsourced Services 0.70% 1,014,750 First Data Corp. 22,500 1,014,750 Distributors 0.17% 251,482 Ingram Micro, Inc. (Class A) (I) 7,350 142,222 Tech Data Corp. (I) 2,650 109,260 Diversified Banks 6.70% 9,696,390 Bank of America Corp. 83,674 3,700,901 Wachovia Corp. 62,375 3,420,021 Wells Fargo & Co. 41,300 2,575,468 Diversified Commercial Services 0.99% 1,428,799 Accenture Ltd. (Class A) (Bermuda) 21,150 666,859 Coinstar, Inc. (I) 30,600 761,940 Diversified Financial Services 3.63% 5,253,898 Citigroup, Inc. 74,150 3,453,907 JPMorgan Chase & Co. 31,000 1,232,250 National Financial Partners Corp. 10,610 567,741 Electrical Components & Equipment 0.06% 89,180 Vitesse Semiconductor Corp. (I) 34,300 89,180 Electronic Equipment Manufacturers 0.63% 913,588 MEMC Electronics Materials, Inc. (I) 17,000 485,860 Sony Corp., (ADR) (Japan) 8,747 427,728 Electronic Manufacturing Services 0.23% 327,240 Jabil Circuit, Inc. (I) 8,100 327,240 Health Care Equipment 4.22% 6,106,535 Guidant Corp. 10,000 736,000 Hospira, Inc. (I) 38,850 1,738,537 Medtronic, Inc. 25,000 1,411,750 Stereotaxis, Inc. (I) 35,850 461,748 Page 2 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2006 (unaudited) The Cooper Companies, Inc. 10,000 554,300 Varian Medical Systems, Inc. (I) 20,000 1,204,200 Health Care Facilities 0.68% 977,500 Manor Care, Inc. 25,000 977,500 Health Care Services 4.16% 6,020,607 Aveta, Inc. (B)(I)(S) 137,210 1,852,335 Caremark Rx, Inc. (I) 17,000 838,100 Emdeon Corp. (I) 135,000 1,260,900 Nektar Therapeutics (I) 75,000 1,485,000 Onyx Pharmaceuticals, Inc. (I) 20,800 584,272 Health Care Supplies 0.69% 997,776 Alcon, Inc. (Switzerland) 7,800 997,776 Insurance Brokers 0.48% 694,200 Willis Group Holdings Ltd. (Bermuda) 20,000 694,200 Internet Software & Services 0.82% 1,192,945 Digital River, Inc. (I)(L) 16,500 554,070 VeriSign, Inc. (I)(L) 26,900 638,875 Investment Banking & Brokerage 4.96% 7,184,973 Goldman Sachs Group, Inc. (The) 14,000 1,977,500 Legg Mason, Inc. 20,550 2,665,335 Lehman Brothers Holdings, Inc. 6,000 842,700 Merrill Lynch & Co., Inc. 9,500 713,165 Morgan Stanley 16,050 986,273 Life & Health Insurance 1.15% 1,664,232 AFLAC, Inc. 12,300 577,485 Conseco, Inc. (I) 28,480 694,058 Scottish Re Group Ltd. (Cayman Islands) 15,950 392,689 Managed Health Care 2.66% 3,857,705 Aetna, Inc. 16,000 1,548,800 UnitedHealth Group, Inc. 9,130 542,505 WellPoint, Inc. (I) 23,000 1,766,400 Multi-Line Insurance 3.81% 5,520,961 American International Group, Inc. 55,900 3,659,214 Genworth Financial, Inc. (Class A) 43,150 1,413,594 Hartford Financial Services Group, Inc. (The) 5,450 448,153 Page 3 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2006 (unaudited) Pharmaceuticals 8.82% 12,766,949 Abbot Laboratories 60,000 2,589,000 Aspreva Pharmaceuticals Corp. (Canada) (I) 25,000 500,000 Cubist Pharmaceuticals, Inc. (I) 85,000 1,839,400 DUSA Pharmaceuticals, Inc. (I) 30,000 305,400 Johnson & Johnson 25,000 1,438,500 MGI Pharma, Inc. (I) 23,000 383,410 Progenics Pharmaceuticals, Inc. (I) 25,000 707,500 Roche Holding AG (Switzerland) 7,000 1,103,739 Shire Pharmaceutical Group Plc, (ADR) (United Kingdom) 80,000 3,900,000 Property & Casualty Insurance 0.74% 1,075,340 Ambac Financial Group, Inc. 14,000 1,075,340 Regional Banks 0.15% 216,600 M&T Bank Corp. 2,000 216,600 Reinsurance 2.13% 3,087,906 Max Re Capital Ltd. (Bermuda) 28,750 762,163 PartnerRe Ltd. (Bermuda) 27,500 1,698,950 Platinum Underwriters Holdings Ltd. (Bermuda) 20,450 626,793 Semiconductor Equipment 2.77% 4,004,359 Advanced Micro Devices, Inc. (I) 15,200 636,272 Applied Materials, Inc. (L) 153,200 2,918,460 KLA-Tencor Corp. (I) 8,650 449,627 Semiconductors 2.91% 4,211,272 Advanced Analogic Technologies, Inc. (I) 13,250 197,425 Intel Corp. 37,250 792,308 NVIDIA Corp. (I) 2,400 107,904 Power Integrations, Inc. (I) 30,650 811,919 Texas Instruments, Inc. 78,745 2,301,716 Specialized Finance 0.20% 293,370 CIT Group, Inc. 5,500 293,370 Systems Software 4.47% 6,473,435 Adobe Systems, Inc. (I) 11,950 474,654 Macrovision Corp. (I) 39,750 738,953 Microsoft Corp. 186,850 5,259,828 Thrifts & Mortgage Finance 0.85% 1,229,999 Countrywide Financial Corp. 18,000 601,920 Hudson City Bancorp., Inc. 50,570 628,079 Page 4 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2006 (unaudited) Wireless Telecommunication Services 0.73% 1,062,905 InterDigital Communications Corp. (I) 41,150 1,062,905 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 8.98% $12,999,508 (Cost $12,999,508) Joint Repurchase Agreement 2.03% 2,933,000 Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 2,933 2,933,000 Shares Cash Equivalents 6.95% 10,066,508 AIM Cash Investment Trust (T) 10,066,508 10,066,508 Total investments 100.00% $144,796,234 Page 5 John Hancock Growth Trends Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $1,852,335 or 1.28% of the Fund's total investment as of January 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $116,083,400. Gross unrealized appreciation and depreciation of investments aggregated $30,661,214 and $1,948,380, respectively, resulting in net unrealized appreciation of $28,712,834. John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 90.72% (Cost $180,059,950) Advertising 1.30% Ventiv Health, Inc. (I) 121,800 3,104,682 Apparel, Accessories & Luxury Goods 3.90% Hartmarx Corp. (I) 257,800 2,196,456 Warnaco Group, Inc. (The) (I) 285,700 7,091,074 Application Software 6.27% Emageon, Inc. (I) 125,500 2,321,750 Hyperion Solutions Corp. (I) 105,400 3,626,814 Micromuse, Inc. (I) 405,400 4,033,730 Transaction Systems Architects, Inc. (I) 150,200 4,955,098 Asset Management & Custody Banks 1.84% iShares Russell 2000 Index Fund 60,700 4,391,645 Auto Parts & Equipment 3.14% LKQ Corp. (I) 332,600 7,480,174 Communications Equipment 2.87% Avocent Corp. (I) 205,100 6,823,677 Data Processing & Outsourced Services 1.04% Infocrossing, Inc. (I)(L) 235,300 2,468,297 Diversified Metals & Mining 1.76% James River Coal Co. (I)(L) 98,600 4,195,430 Electrical Components & Equipment 2.04% Encore Wire Corp. (I) 178,400 4,845,344 Electronic Equipment Manufacturers 3.54% Daktronics, Inc. 176,500 5,363,835 Excel Technology, Inc. (I) 122,200 3,059,888 Electronic Manufacturing Services 3.10% Trimble Navigation Ltd. (I) 184,400 7,379,688 Page 1 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2006 (unaudited) Health Care Equipment 5.45% Cantel Medical Corp. (I) 240,000 4,123,200 Hologic, Inc. (I) 109,800 5,650,308 Kensey Nash Corp. (I)(L) 131,500 3,209,915 Health Care Facilities 1.33% LifePoint Hospitals, Inc. (I) 102,500 3,162,125 Health Care Supplies 1.91% Inverness Medical Innovations, Inc. (I) 169,600 4,553,760 Home Entertainment Software 1.46% Take-Two Interactive Software, Inc. (I)(L) 219,500 3,481,270 Hotels, Resorts & Cruise Lines 2.67% Gaylord Entertainment Co. (I) 147,800 6,355,400 Household Products 1.41% Prestige Brands Holdings, Inc. (I) 270,800 3,366,044 Industrial Machinery 3.25% CLACOR, Inc. 121,200 4,130,496 Watts Water Technologies, Inc. 107,300 3,613,864 Internet Software & Services 1.68% Lionbridge Technologies, Inc. (I) 523,800 3,996,594 Leisure Products 2.29% Escala Group, Inc. (I) 190,000 5,458,700 Life & Health Insurance 1.99% Scottish Re Group Ltd. (Cayman Islands) 192,600 4,741,812 Oil & Gas Equipment & Services 2.83% Dresser-Rand Group, Inc. (I) 175,700 4,731,601 Hercules Offshore, Inc. (I) 55,800 1,998,198 Oil & Gas Exploration & Production 3.80% Forest Oil Corp. (I) 67,000 3,450,500 PetroQuest Energy, Inc. (I) 487,600 5,607,400 Page 2 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2006 (unaudited) Personal Products 4.19% Inter Parfums, Inc. 278,800 5,241,440 Playtex Products, Inc. (I) 353,000 4,737,260 Property & Casualty Insurance 3.62% James River Group, Inc. (I) 39,400 814,004 National Interstate Corp. 109,000 2,314,070 Philadelphia Consolidated Holding Corp. (I) 56,400 5,479,260 Publishing 1.66% Courier Corp. 102,000 3,944,340 Railroads 2.29% Genesee & Wyoming, Inc. (Class A) (I) 140,000 5,460,000 Regional Banks 7.09% Boston Private Financial Holdings, Inc. 164,500 5,023,830 First Community Bancorp. 68,200 4,098,820 Placer Sierra Bancshares 204,900 5,458,536 TierOne Corp. 70,900 2,304,959 Specialty Chemicals 3.71% Arch Chemicals, Inc. 108,200 3,354,200 Cytec Industries, Inc. 110,600 5,485,760 Specialty Stores 2.86% Build-A-Bear Workshop, Inc. (I)(L) 140,900 4,558,115 Cost Plus, Inc. (I)(L) 114,800 2,244,340 Systems Software 3.00% Secure Computing Corp. (I) 491,300 7,153,328 Water Utilities 1.43% Aqua America, Inc. 120,500 3,393,280 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 9.28% (Cost $22,097,960) Joint Repurchase Agreement 2.95% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Notes 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 7,013 7,013,000 Page 3 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2006 (unaudited) Shares Cash Equivalents 6.33% AIM Cash Investment Trust (T) 15,084,960 15,084,960 Total investments 100.00% John Hancock Small Cap Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $202,157,910. Gross unrealized appreciation and depreciation of investments aggregated $40,284,463 and $4,310,102, respectively, resulting in net unrealized appreciation of $35,974,361. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Equity Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 24, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 24, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
